When a defendant moves for resentencing under the Drug Law Reform Act, the defendant is entitled to be brought before the court and given an opportunity to be heard (People v Figueroa, 21 AD3d 337, 339 [2005], Iv denied 6 NY3d 753 [2005]). In this case defendant was never before the court on *523his resentencing motion. Thus the determination denying resentencing must be vacated and the matter remanded for a hearing on defendant’s CPL 440.46 motion. Concur — Saxe, J.P., Sweeny, Catterson, Freedman and Manzanet-Daniels, JJ.